DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 9, 13, 23, 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Independent Claims
Claim(s) 1, 14, 29, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US-20190215096).
As to claim 1, 14, 29, 30: Kim teaches a method for wireless communications at a user equipment (UE), comprising: connecting to a base station over a first component carrier and a second component carrier according to a carrier aggregation configuration ([0176]: UE may use some or all of carrier #1 to carrier #K in carrier aggregation environment); receiving, from the base station, downlink control information comprising a joint field comprising one or more of: a rate matching indication for the first component carrier and the second component carrier or a zero power reference signal indication for the first component carrier and the second component carrier ([0176]: DCI comprising ZP CSI-RS indication); and communicating with the base station according to the carrier aggregation configuration based at least in part on the downlink control information comprising the joint field ([0176-180]).

	Dependent Claims
Claim(s) 2, 4, 5, 6, 7, 8, 10, 11, 12, 15, 17, 18, 19, 20, 21, 22, 24, 25, 26, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US-20190215096).
As to claim 2, 15: Kim teaches the method of claim 1, 14, further comprising: determining a common rate matching resource from a plurality of common rate matching resource configurations for the first component carrier and the second component carrier based at least in part on the joint field for the rate matching indication ([0176]: each Ni bits represent a rate matching resource common to a number of UEs communicating over the ith carrier).

As to claim 4, 17: Kim teaches the method of claim 2, 15, further comprising: receiving, from the base station, a trigger field for a dynamic rate matching of the common rate matching resource for the first component carrier and the second component carrier via downlink control information ([0113-115]: rate matching dynamically indicated by DCI signaling).

As to claim 5, 18: Kim teaches the method of claim 2, 15, wherein each bit of the joint field for the rate matching indication comprises an indication of a rate matching resource group ([0012]: RM info indicates subset of resources) configured for the common rate matching resource configurations ([0176]: each Ni bits represent rate matching that is common to a number of UEs using the ith carrier).

As to claim 6, 19: Kim teaches the method of claim 1, 14, further comprising: determining a first rate matching resource for the first component carrier and a second rate matching resource for the second component carrier based at least in part on the joint field for the rate matching indication ([0176]: DCI contains Ni indicates ZP CSI-RS used for RM on the ith carrier).

As to claim 7, 20: Kim teaches the method of claim 6, 19, further comprising: receiving, from the base station, an indication of per-component carrier rate matching resource configurations for each component carrier of the carrier aggregation configuration, wherein the first rate matching resource and the second rate matching resource are determined based at least in part on the per-component carrier rate matching resource configurations ([0176]: DCI contains Ni indicates ZP CSI-RS used for RM on the ith carrier).

As to claim 8, 21: Kim teaches the method of claim 6, 19, further comprising: receiving, from the base station, a trigger field for a dynamic rate matching of the first rate matching resource, the second rate matching resource, or both via downlink control information ([0176]: DCI contains Ni indicates ZP CSI-RS used for RM on the ith carrier).

As to claim 10, 24: Kim teaches the method of claim 1, 14, further comprising: receiving, from the base station, an additional field for an additional rate matching indication for the second component carrier, wherein communications with the base station are based at least in part on the additional rate matching indication ([0176]: DCI contains Ni indicates ZP CSI-RS used for RM on the ith carrier).

As to claim 11, 25: Kim teaches the method of claim 1, 14, further comprising: determining, from the base station, a zero power reference signal configuration for the first component carrier and the second component carrier based at least in part on the joint field for the zero power reference signal indication ([0176]: DCI contains Ni indicates ZP CSI-RS used for RM on the ith carrier).

As to claim 12, 26: Kim teaches the method of claim 11, 25, further comprising: receiving, from the base station, a second additional field for an additional zero power reference signal indication for the second component carrier ([0176]: DCI contains Ni indicates ZP CSI-RS used for RM on the ith carrier).

As to claim 22: Kim teaches the apparatus of claim 19,  wherein each bit of the joint field for the rate matching indication comprises an indication of a rate matching resource group configured for each component carrier of the carrier aggregation configuration ([0176]: DCI contains Ni indicates ZP CSI-RS used for RM on the ith carrier).

As to claim 27: Kim teaches the apparatus of claim 25, wherein the instructions are further executable by the at least one processor to cause the apparatus to: 
receive, from the base station and via downlink control information, a trigger field for a set identifier associated with the zero power reference signal indication ([0176]: DCI contains Ni indicates ZP CSI-RS used for RM on the ith carrier);
and determine a resource set for the zero power reference signal indication based at least in part on the set identifier, wherein the resource set is used for the first component carrier and the second component carrier ([0176]: DCI contains Ni indicates ZP CSI-RS used for RM on the ith carrier).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US-20190215096) in view of John Wilson (US-20180213477). 
As to claim 3, 16: Kim teaches the method of claim 2, 15, further comprising: receiving, from the base station, an indication of the plurality of common rate
matching resource configurations via … signaling ([0008]: UE receives rate matching information via higher layer signaling).
	Kim may not explicitly teach radio resource control.  However, Wilson teaches radio resource control ([0069, 74, 83]: common rate matching signaled via RRC).
Thus, it would have been obvious to one of ordinary skill in the art to implement RRC, taught by Wilson, into the higher layer signaling, taught by Kim, in order to implement a well-known feature of a pre-defined protocol and to indicate a common rate matching resource configuration. In addition it would have been obvious to combine Wilson and Kim in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466